   Case: 1:19-cr-00119-DRC Doc #: 67 Filed: 08/10/20 Page: 1 of 4 PAGEID #: 678




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                               Case No. 1:19-cr-119
       v.                                      JUDGE DOUGLAS R. COLE

 DARNELL CHIVERS,

              Defendant.

                               OPINION AND ORDER

      This cause comes before the Court on Darnell Chivers’ Motion to Dismiss

Indictment. (Doc. 59). For the following reasons, Chivers’ Motion is DENIED.

      On October 2, 2019, a federal Grand Jury in this District returned a one-count

indictment that charged Chivers with possession of a firearm by a prohibited person

in violation of 18 U.S.C. §§ 922(g)(1) and 2. (Indictment, Doc. 3, #14). Specifically, the

Indictment charged that, on or about May 24, 2017, Chivers, a previously convicted

felon, knowingly possessed a Hi-Point Firearms Model C9, 9-millimeter Luger caliber

pistol, which was in and affecting commerce. (Id.). Chivers now moves to dismiss the

Indictment claiming it is legally insufficient on the in-or-affecting-commerce element,

raising both a statutory and constitutional argument.

      As for the statutory argument, Chivers first argues that the language of 18

U.S.C. § 922(g)(1), which prohibits Chivers from possessing any firearm or

ammunition “in or affecting commerce,” “indicates that possessors of firearms cannot

be criminally liable where the only connection to commerce was that the gun was
   Case: 1:19-cr-00119-DRC Doc #: 67 Filed: 08/10/20 Page: 2 of 4 PAGEID #: 679




manufactured in another state” (and thus necessarily traveled in interstate

commerce to get into this state). (Mot. to Dismiss Indictment Based on Commerce

Element, Doc. 59, #571–72). That argument misses the mark here, though, as the

firearm at issue, a Hi-Point Firearms pistol, was in fact manufactured in Ohio. So the

Government is not relying on an alleged out-of-state manufacture to provide the

nexus to interstate commerce that the statute requires.

      Rather, the Government’s theory here is that the pistol necessarily crossed

state lines when it was sold to a purchaser in Kentucky around 2008. (This purchaser

was unrelated to Chivers’ possession of the gun.) And the gun then necessarily again

crossed state lines, as it was back in Ohio at the time that law enforcement personnel

found it in Chivers’ possession.

      Chivers also takes issue with that argument, though. He claims that a plain

reading of the statutory language in § 922(g) makes clear that Congress did not

intend the interstate commerce element of the offense could be satisfied merely by

proof that the firearm at some point had been shipped or transported in interstate or

foreign commerce. (See id. at #575 (“[T]he plain language of the statute clearly does

not support criminal liability for a defendant who merely possesses a firearm that

was sold years earlier in another state, and thus was ‘shipped or transported in

interstate or foreign commerce’ in order to get to Ohio.”)). The Government, Chivers

argues, must show more than that to establish that the possession was “in or affecting

commerce.”




                                          2
   Case: 1:19-cr-00119-DRC Doc #: 67 Filed: 08/10/20 Page: 3 of 4 PAGEID #: 680




      The principal problem with Chivers’ statutory argument is that Sixth Circuit

precedent forecloses it, as this Court recently explained in United States v. Wendel,

No. 1:19-cr-132, 2020 WL 832098, at *1 (S.D. Ohio Feb. 20, 2020). In Wendel, the

Court quoted the Sixth Circuit’s decision in United States v. Chesney, 86 F.3d 564

(6th Cir. 1996), in which that court explained that “[t]he Supreme Court has held that

proof that a firearm moved in interstate commerce at any time is sufficient to meet

the government’s burden of proving ‘the commerce or affecting commerce’ element of

§ 1202(a), the predecessor to § 922(g)(1),” and thus equally suffices to show that

element for the latter statute. Wendel, 2020 WL 832098, at *1 (citing Chesney, 86

F.3d at 572). Chivers’ statutory argument here, while arguably different as a factual

matter (as it does not rest on the gun crossing state lines by dint of being

manufactured outside the State), is no better as a legal matter than the one this Court

found wanting in Wendel. Accordingly, for the same reasons set forth in Wendel, the

Court rejects Chivers’ statutory argument here.

      That leaves Chivers’ constitutional argument that exercising federal

jurisdiction over possessors of firearms as proposed in this case would exceed

Congress’ power under the Commerce Clause. The problem on this front, as Chivers

himself points out, is that Sixth Circuit precedent likewise forecloses this

constitutional argument. In fact, “[p]recedents in both the Supreme Court and the

Sixth Circuit directly address the constitutionality of the felon-in-possession statute.”

United States v. McBee, 295 F. App’x 796, 798 (6th Cir. 2008). In Chesney, the Sixth

Circuit held that this statute was within the scope of Congress’s Commerce Clause



                                           3
   Case: 1:19-cr-00119-DRC Doc #: 67 Filed: 08/10/20 Page: 4 of 4 PAGEID #: 681




power. 86 F.3d at 570; see also United States v. Henry, 429 F.3d 603, 619–20 (6th Cir.

2005) (reaffirming the court’s prior decision in Chesney, noting that “a reversal of

course from Chesney would constitute a radical and unjustified departure from the

precedents of the Supreme Court, this court, and our sister circuits”). Because this

Court is bound to follow clear Sixth Circuit precedent on the issue, Chivers’

constitutional argument is also without merit.

                                  CONCLUSION

      For the reasons discussed above, neither of Chivers’ attacks against his

indictment based on the interstate-commerce element is successful. Thus, Chivers’

Motion to Dismiss Indictment (Doc. 59) is DENIED.

      SO ORDERED.

August 10, 2020
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          4
